If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    October 22, 2020
               Plaintiff-Appellee,

v                                                                   No. 348678
                                                                    Oakland Circuit Court
RAY LAZELL JACKSON,                                                 LC No. 2018-267054-FC

               Defendant-Appellant.


Before: METER, P.J., and SHAPIRO and RIORDAN, JJ.


PER CURIAM.

        Defendant appeals as of right his jury convictions of second-degree murder, MCL 750.317,
felon in possession of a firearm, MCL 750.224f(1), felon in possession of ammunition, MCL
750.224f(3), and two counts of possession of a firearm during the commission of a felony, second
offense, MCL 750.227b. The trial court sentenced defendant as a fourth-offense habitual offender,
MCL 769.12, to concurrent prison terms of 35 to 80 years for the murder conviction, and 2 to 15
years for each felon-in-possession conviction, to be served consecutive to two concurrent five-year
terms of imprisonment for the felony-firearm convictions. Defendant appeals as of right. We
affirm defendant’s convictions and sentences, but remand for the limited purpose of correcting a
clerical error in the amended judgment of sentence.1




1
  We note that defendant’s original judgment of sentence, dated April 23, 2019, specified that, for
Count 1, defendant was convicted of “MURDER (STAT SHORT FORM)” and listed the PACC
Code of 750.316-C, which is the code for open murder. Defendant’s judgment of sentence was
amended on June 3, 2019, to indicate that the jury found defendant not guilty of “MURDER (STAT
SHORT FORM)” for Count 1 and that he was “acquitted” of that charge, and to further indicate
that defendant was convicted of second-degree murder on an additional Count 6. Defendant was
charged with open murder for Count 1 and he was not charged with any Count 6. An open murder
charge “provides that where a person is indicted (or informed against) with murder of an



                                               -1-
                                             I. FACTS

        Defendant’s convictions arise from the shooting death of his girlfriend, Constance Bonner,
on March 17, 2018. The prosecution’s theory at trial was that Bonner and defendant, who lived in
Bonner’s house, had a volatile relationship and argued regularly, including before defendant shot
Bonner in the neck. In the early evening of March 17, Bonner’s 83-year-old father, Roosevelt
Subject, who lived in Bonner’s basement, went upstairs and found Bonner’s body in the foyer.
Defendant was not in the house. Video footage from a neighbor’s surveillance cameras showed
defendant’s car leaving the premises that afternoon, and no other person coming or going from
Bonner’s house during the relevant time period. Forensic evidence revealed that defendant’s blood
was on Bonner’s fingernails, and defendant had scratches on his face. The prosecution also
presented evidence of an incident in 2016, in which Bonner was injured during an altercation with
defendant. The defense theory at trial was that Subject was the shooter and the police unreasonably
failed to investigate or even consider him as a suspect because of his age.

                                 II. ADMISSION OF EVIDENCE

        Defendant first argues that the trial court abused its discretion by permitting the prosecution
to introduce evidence of defendant’s prior act of domestic violence against Bonner in September
2016. Defendant argues that the evidence should have been excluded under MRE 403. We
disagree.

        We review a trial court’s decision to admit or exclude evidence for an abuse of discretion.
People v Thorpe, 504 Mich. 230, 251-252; 934 NW2d 693 (2019). “The decision to admit evidence
is within the trial court’s discretion and will not be disturbed unless that decision falls outside the
range of principled outcomes.” Id. at 252 (quotation marks and citation omitted.) “Preliminary
questions of law, such as whether a rule of evidence or statute precludes the admission of particular
evidence, are reviewed de novo[.]” People v Bynum, 496 Mich. 610, 623; 852 NW2d 570 (2014).

        MCL 768.27b provides that “in a criminal action in which the defendant is accused of an
offense involving domestic violence . . . evidence of the defendant’s commission of other acts of
domestic violence or sexual assault is admissible for any purpose for which it is relevant, if it is
not otherwise excluded under Michigan rule of evidence 403.” “This prior-bad-acts evidence of
domestic violence can be admitted at trial because a full and complete picture of a defendant’s
history tends to shed light on the likelihood that a domestic violence crime was committed.”
People v Propp, ___ Mich App ___, ___; ___ NW2d ___ (2019) (Docket No. 343255) (quotation
marks and citation omitted); slip op at 10, lv pending. “The only limiting provision of MCL
768.27b is that the evidence is still subject to analysis under MRE 403 . . . .” Propp, ___ Mich


unspecified degree, the jury, upon finding defendant guilty of murder, must also determine the
degree[.]” People v Johnson, 427 Mich. 98, 109; 398 NW2d 219 (1986). The jury verdict form
indicates that the jury found defendant guilty of second-degree murder for Count 1, and it does not
list any Count 6. Accordingly, pursuant to MCR 7.216(A)(7), we remand this case to the trial
court for the limited purpose of correcting the amended judgment of sentence to reflect that
defendant was not acquitted of murder, but rather was convicted of second-degree murder for
Count 1, and to delete the erroneous listing of Count 6 in the amended judgment. MCR 6.435(A).


                                                 -2-
App at ___; slip op at 12. In this case, the evidence that defendant committed a violent physical
assault against Bonner 18 months before her shooting death was relevant to show defendant’s
character or propensity to engage in domestic violence against Bonner, as well as to rebut evidence
that Subject, and not defendant, was the shooter; the evidence had a direct bearing on whether
defendant committed the charged acts.

        We reject defendant’s argument that the evidence should have been excluded under MRE
403 because it was unfairly prejudicial. Under MRE 403, relevant evidence may be excluded if
its probative value is substantially outweighed by the danger of unfair prejudice. People v
Cameron, 291 Mich. App. 599, 510; 806 NW2d 371 (2011). Under the balancing test of MRE 403,
a court must first decide if the other-acts evidence is unfairly prejudicial, and then “ ‘weigh the
probativeness or relevance of the evidence’ against the unfair prejudice” to determine whether any
prejudicial effect substantially outweighs the probative value of the evidence. Id. at 611 (citation
omitted). Unfair prejudice exists where there is “a danger that marginally probative evidence will
be given undue or pre-emptive weight by the jury” or “it would be inequitable to allow the
proponent of the evidence to use it.” MRE 403 is not, however, intended to exclude “damaging”
evidence, because any relevant evidence will be damaging to some extent. People v Mills, 450
Mich. 61, 75-76; 537 NW2d 909 (1995), mod 450 Mich. 1212 (1995); People v McGuffey, 251
Mich. App. 155, 163; 649 NW2d 801 (2002). In the second situation, the unfair prejudice language
“refers to the tendency of the proposed evidence to adversely affect the objecting party’s position
by injecting considerations extraneous to the merits of the lawsuit, e.g., the jury’s bias, sympathy,
anger, or shock.” Cameron, 291 Mich. App. 611 (citation omitted).

        As discussed, the evidence was relevant. Defendant argues that the evidence was unduly
prejudicial because it essentially portrayed him as having been violent against Bonner in the past.
Defendant’s argument merely demonstrates that the evidence, under the facts of this case, was
prejudicial for the same reasons that it was relevant. However, that is not a basis for finding that
the evidence was unfairly prejudicial. The prosecutor focused on the proper purpose for which the
evidence was admissible. Moreover, in its final instructions, the trial court gave a cautionary
instruction to the jury, explaining the limited, proper use of the evidence, thereby limiting any
potential for unfair prejudice. Jurors are presumed to have followed their instructions. People v
Breidenbach, 489 Mich. 1, 13; 798 NW2d 738 (2011). Defendant has not presented any basis for
overcoming the presumption that the jury followed these instructions. The trial court did not abuse
its discretion by determining that the probative value of the evidence was not substantially
outweighed by the danger of unfair prejudice.

                          III. DEFENDANT’S STANDARD 4 BRIEF

        Defendant raises additional, unpreserved issues in a pro se supplemental brief filed
pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4. Our review is limited
to plain error affecting defendant’s substantial rights. People v Carines, 460 Mich. 750, 752-753,
763-764; 597 NW2d 130 (1999).

                             A. PRIOR CONVICTION FROM 1975




                                                -3-
       Defendant argues that the admission of evidence of a prior conviction in 1975 at his
preliminary examination violated the constitutional prohibition against multiple punishments for
the same offense and the Ex Post Facto Clause. We disagree.

        Defendant’s double-jeopardy claim is misplaced. The United States and Michigan
Constitutions both protect against double jeopardy, which includes protection against multiple
punishments for the same offense. US Const, Am V; Const 1963, art 1, § 15. The charged offenses
occurred in Oakland County and involved Bonner’s shooting death on March 17, 2018.
Defendant’s prior conviction involved an offense in Wayne County on June 23, 1975. Because
the two incidents do not involve the “same offense,” but rather involve different victims, in
different counties, more than 40 years apart, they do not implicate double-jeopardy protections.

        Both the United States and Michigan Constitutions prohibit ex post facto laws, which
include “[e]very law that changes the punishment, and inflicts a greater punishment, than the law
annexed to the crime, when committed.” People v Callon, 256 Mich. App. 312, 317; 662 NW2d
501 (2003) (citations omitted; emphasis in original). In this case, defendant was charged with
felon in possession of a firearm and felon in possession of ammunition, contrary to MCL
750.224(f)(1) and (3). In order to provide both offenses, the prosecution was required to establish
defendant’s status as a convicted felon at the time of the offenses. People v Bass, 317 Mich. App.
241, 268; 893 NW2d 140 (2016); People v Tice, 220 Mich. App. 47, 54; 558 NW2d 245 (1996). ).
“[A]pplication of MCL 750.224f . . . to a person who is a convicted felon as a result of a conviction
of a felony committed before the date that statute took effect does not violate the Ex Post Facto
Clauses of the United States and Michigan Constitutions.” Tice, 220 Mich. App. at 52. Thus, there
is no merit to this claim of error.

                        B. INEFFECTIVE ASSISTANCE OF COUNSEL

        Because defendant failed to raise an ineffective-assistance claim in a motion for a new trial
or request for an evidentiary hearing in the trial court, our review of this issue is limited to mistakes
apparent on the record. People v Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012). “To
demonstrate ineffective assistance of counsel, a defendant must show that his or her attorney’s
performance fell below an objective standard of reasonableness under prevailing professional
norms and that this performance caused him or her prejudice.” People v Nix, 301 Mich. App. 195,
207; 836 NW2d 224 (2013) (citation omitted). “To demonstrate prejudice, a defendant must show
the probability that, but for counsel’s errors, the result of the proceedings would have been
different.” Id. “A defendant must meet a heavy burden to overcome the presumption that counsel
employed effective trial strategy.” People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714
(2009).

        Defendant makes a cursory complaint regarding defense counsel’s lack of knowledge and
understanding “of basic court rules and criminal procedure,” without providing any proper
analysis. “An appellant may not merely announce his position and leave it to this Court to discover
and rationalize the basis for his claims, nor may he give only cursory treatment with little or no
citation of supporting authority.” People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480
(1998). “The failure to brief the merits of an allegation of error constitutes an abandonment of the
issue.” People v McPherson, 263 Mich. App. 124, 136; 687 NW2d 370 (2004). Because defendant
does not explain the factual basis for his claim that defense counsel was unfamiliar with basic court


                                                  -4-
rules and criminal procedure, or explain how he was prejudiced by counsel’s alleged lack of
knowledge, this ineffective-assistance claim is abandoned. Id.

         Defendant makes an additional cursory complaint that counsel failed to investigate,
including by consulting an expert, and failed to present evidence to support a defense, but he again
fails to provide any analysis of these claims. “Trial counsel is responsible for preparing,
investigating, and presenting all substantial defenses.” People v Chapo, 283 Mich. App. 360, 371;
770 NW2d 68 (2009). “A substantial defense is one that might have made a difference in the
outcome of the trial.” Id. (citation omitted.) The record belies defendant’s unsupported
supposition that defense counsel was unprepared and lacked sufficient knowledge about the case
to offer a proper defense. The record demonstrates that defense counsel understood the case,
effectively cross-examined prosecution witnesses, and argued reasons why the jury should
conclude that defendant was not the shooter. Defendant fails to indicate what additional evidence
counsel could have been presented, what helpful information could have been gained by consulting
an expert, and what additional rational argument defense counsel could have made. To the extent
that trial counsel’s arguments were not successful, nothing in the record suggests that defense
counsel’s presentation of the defense was unreasonable or prejudicial. “The fact that trial counsel’s
strategy may not have worked does not constitute ineffective assistance of counsel.” People v
Stewart (On Remand), 219 Mich. App. 38, 42; 555 NW2d 715 (1996). Consequently, defendant
cannot establish a claim of ineffective assistance of counsel on this basis.

       Defendant also faults defense counsel for failing to object to the prosecutor’s remarks
discussed infra. As explained below, the prosecutor’s remarks were not improper. Therefore,
defense counsel’s failure to object was not objectively unreasonable. Further, there is no
reasonable probability that counsel’s failure to object affected the outcome of defendant’s trial
because the trial court’s jury instructions were sufficient to dispel any possible prejudice.

                          C. INADEQUATE NOTICE OF CHARGES

       Defendant argues that he did not have notice that he was being charged with the murder of
a police or corrections officer under MCL 750.316(1)(c), and because he was acquitted of that
charge, the jury could not find him guilty of second-degree murder for the death of Bonner. We
disagree.

        “A defendant’s right to adequate notice of the charges against the defendant stems from
the Sixth Amendment, as applied to the states through the Due Process Clause of the Fourteenth
Amendment.” People v Darden, 230 Mich. App. 597, 600; 585 NW2d 27 (1998). An information
provides adequate notice when it informs the defendant of the charges he will have to defend
against. Id. “An information is presumed to be framed with reference to the facts disclosed at the
preliminary examination.” People v Stricklin, 162 Mich. App. 623, 633; 413 NW2d 457 (1987).

       Defendant’s claim is without merit because it is based on the incorrect premise that
defendant was charged under MCL 750.316(1)(c), which applies to the murder of a peace officer
or a corrections officer. The felony information charged defendant in Count 1 with “open
murder—statutory short form” under “Sec. 750.316; M.S.A. 28.548” and alleged that defendant
“did murder Constance Bonner[.] The information was consistent with MCR 6.112(D) and MCL
767.45(1)(a). The prosecutor did not argue at the preliminary examination, or at trial, that


                                                -5-
defendant was guilty of murdering a peace or corrections officer, and the trial court did not instruct
the jury on that theory. Instead, the prosecution’s theory at trial was that defendant was guilty of
first-degree premeditated murder for the shooting death of Bonner, and the trial court instructed
the jury on that theory of first-degree murder, as well as second-degree murder, MCL 750.317.
Because defendant was fully apprised of the nature of the charges against him and his ability to
defend against those charges was not prejudiced, there was no plain due-process error. Defendant
complains that the jury could not convict him of second-degree murder for the death of Bonner
under MCL 750.317, after acquitting him of murdering a peace or corrections officer under MCL
750.316(1)(c), but as explained above, he was not charged with that offense. Accordingly,
defendant has not demonstrated any error.2

                                D. PROSECUTOR’S CONDUCT

       Defendant next argues that the prosecutor engaged in misconduct by impermissibly
vouching for the credibility of Subject, and by denigrating defense counsel during rebuttal
argument. We disagree.

        A prosecutor may not vouch for the credibility of a witness by conveying that he has some
special knowledge that the witness is testifying truthfully. People v Bahoda, 448 Mich. 261, 276;
531 NW2d 659 (1995). However, a “prosecutor may fairly respond to an issue raised by the
defendant[,]” People v Brown, 279 Mich. App. 116, 135; 755 NW2d 664 (2008), and may argue the
evidence and all reasonable inferences that arise from the evidence as they relate to the
prosecutor’s theory of the case. Bahoda, 448 Mich. at 282; People v Dobek, 274 Mich. App. 58, 66;
732 NW2d 546 (2007).

         The prosecutor did not refer to any special knowledge, beyond the evidence presented at
trial, to indicate that he knew Subject was truthful. The prosecutor’s remarks were part of a
permissible argument regarding credibility and were responsive to defense counsel’s implication
and assertions during trial and closing argument that Subject was the shooter and that his testimony
was not credible. For example, during closing argument, defense counsel (1) challenged Subject’s
ability to recall what time he talked to the police, (2) questioned his handling of the 911 call and
his seemingly odd behavior when he went to a neighbor for assistance, (3) suggested that he had
reasons to have killed his daughter, including being angry because she had a guardianship and
conservatorship over him, thus controlling his money against his will, and making him live in the
basement, (4) noted that some people believed that Subject “gets confused” and “[a]cts irrationally


2
  Defendant’s argument appears to be based on his erroneous interpretation of a citation to
“750.316-C” in certain documents as referring to MCL 750.316(1)(c). In the felony information,
the Prosecuting Attorneys Coordinating Council (PACC) code “750.316-C” is noted in brackets
after “Sec. 750.316; M.S.A. 28.548.” The judgment of sentence similarly shows the PACC code
of “750.316-C” under the heading “MCL citation/PACC Code.” According to the PACC’s
Warrant Manual, “750.316-C” is the code used to refer to a charge of open murder; it does not
refer to MCL 750.316(1)(c). Rather, “750.316-D” is the code used to refer to a charge under MCL
750.316(1)(c). Defendant apparently confuses the PACC codes with the MCL citations. In any
event, as explained, the information clearly provided defendant with adequate notice of the charges
against him.


                                                 -6-
at times,” and (5) emphasized how the police unreasonably failed to consider him as a suspect
simply because of his age of 83 years. When making the challenged remarks, the prosecutor urged
the jury to evaluate the evidence, discussed the reliability of the prosecution witnesses’ testimony,
and argued that there were reasons from the evidence to conclude that defendant was guilty of the
charged crimes. Viewed in context, the prosecutor’s argument was not improper.

        A prosecutor may not personally attack the credibility of defense counsel, People v
McLaughlin, 258 Mich. App. 635, 646; 672 NW2d 860 (2003), or suggest that defense counsel is
intentionally attempting to mislead the jury. People v Watson, 245 Mich. App. at 592. In this case,
viewed in context, the prosecutor’s remarks did not involve a personal attack on defense counsel’s
credibility or suggest that counsel was intentionally attempting to mislead the jury, and instead
involved fair responses to defense counsel’s arguments. The prosecutor gave reasons, grounded
in the evidence, for why the jury should reject defense counsel’s discussion regarding rigor mortis
and suggestion that Subject was the shooter. The comments were not a personal attack on defense
counsel, but a commentary on the implausibility and weight to be given to the defense theory and
arguments in light of the evidence presented at trial. Accordingly, the prosecutor’s arguments
were not improper.

        Moreover, with respect to both of defendant’s claims, we will not reverse if the alleged
prejudicial effect of the prosecutor’s conduct could have been cured by a timely instruction.
People v Watson, 245 Mich. App. 572, 586; 629 NW2d 411 (2001). The trial court’s instructions
that the lawyers’ statements, arguments, and any commentary are not evidence, that the jury was
to decide the case based only on the properly admitted evidence, and that the jury was to follow
the court’s instructions, were sufficient to dispel any possible prejudice and to protect defendant’s
substantial rights. People v Long, 246 Mich. App. 582, 588; 633 NW2d 843 (2001). Thus,
defendant fails to show that the prosecutor’s remarks affected his substantial rights.

                                  E. RIGHT TO BE PRESENT

        Defendant next argues that the trial court violated his Sixth Amendment right to be present
at all critical stages of the trial when it allowed the jury to reconvene for the second day of
deliberations without defendant being present. We disagree.

        “A criminal defendant has a statutory right to be present during his or her trial.” People v
Kammeraad, 307 Mich. App. 98, 116-117; 858 NW2d 490 (2014). “A defendant has a right to be
present during the voir dire, selection of and subsequent challenges to the jury, presentation of
evidence, summation of counsel, instructions to the jury, rendition of the verdict, imposition of
sentence, and any other stage of trial where the defendant’s substantial rights might be adversely
affected.” People v Mallory, 421 Mich. 229, 247; 365 NW2d 673 (1984). “[T]he test for whether
defendant’s absence from a part of his trial requires reversal of his conviction is whether there was
any reasonable possibility that defendant was prejudiced by his absence.” People v Armstrong,
212 Mich. App. 121, 129; 536 NW2d 789 (1995).

        Defendant has not supported his claim that he was entitled to be present when the jury
reconvened to continue deliberations. The jury began deliberations on Friday, March 22, 2019,
continued on Monday, March 25, 2019, and sent a message on the afternoon of March 25 that a
verdict had been reached. There is no indication in the record that the jury was assembled in court


                                                -7-
or that there were any ex parte discussions between the trial court and the jury before the jury
reconvened to resume deliberations on March 25. Even if we were to assume that the court
communicated with the jurors to advise them to continue deliberating on March 25, defendant has
not explained how he was prejudiced by any such communication. There is no evidence, and
defendant does not claim, that there were any communications, let alone communications that were
substantive. People v France, 436 Mich. 138, 163-165; 461 NW2d 621 (1990). Considering that
defendant simply notes that the jury reconvened for deliberations, any communication of this
nature would fall into the category of administrative or housekeeping. Id. Accordingly, defendant
has not shown that he was denied his Sixth Amendment right to be present at a critical stage of the
trial on the basis that he was absent when the jury reconvened to continue deliberations.

                                  F. RIGHT OF ALLOCUTION

        Defendant next argues that he is entitled to resentencing because the trial court violated his
right of allocution when it interrupted him at sentencing to preclude him from arguing legal issues
unrelated to the sentencing proceeding. We disagree.

        MCR 6.425(E)(1)(c) requires the court to give a defendant “an opportunity to advise the
court of any circumstances they believe the court should consider in imposing sentence[.]” A trial
court must strictly comply with the rule, “and the trial court must separately ask the defendant
whether the defendant wishes to address the court before sentencing.” People v Wells, 238 Mich
App 383, 392; 605 NW2d 374 (1999). “Where the trial court fails to comply with this rule,
resentencing is required.” Id. The purpose of the right to allocution is to allow a defendant “to
speak in mitigation of the sentence,” to equalize the sentencing process, and to allow the defendant
to begin an atonement or healing process. People v Petty, 469 Mich. 108, 119, 121; 665 NW2d
443 (2003).

       In this case, the trial court asked defendant if wanted to say anything, and defendant
responded by remarking:

               Before you sentence me, I sent you two motions, a motion for a new trial
       and a motion for a Ginther Hearing. According to Michigan Court of Appeals in
       order for me to preserve my appellate rights to get another trial because I was not
       guilty of this crime, the only reason why I was found guilty is because they used
       my past history as part of the information at the prelim—

At that point, the trial court did interject to explain that the matter defendant was raising had been
discussed and rejected during trial. After the trial court’s comments, defendant then asked, “So
double jeopardy don’t apply?” Thus, defendant clearly believed that he could continue to speak,
if he chose to do so, because he spoke after the trial court interrupted him. After the trial court
responded to defendant’s question, defense counsel “put on the record” that regarding defendant’s
“motion for a new trial, appellate procedure, his rights are preserved,” and that the issues defendant
was raising “are probably best served by new appointed appellate counsel.” Defendant made no
additional comments after his attorney’s remarks. Given defendant’s comments both before and
after the trial court’s interruption, it is clear that defendant was focused only on addressing matters
that were not proper for allocution. In other words, defendant chose not to advise the court of the
circumstances that it should consider in imposing sentence, MCR 6.425(E)(1)(c), and thus elected


                                                 -8-
not to properly exercise his rights under the court rule. On appeal, defendant does not explain
what comments he was allegedly prohibited from making. Consequently, we reject defendant’s
claim that the trial court violated MCR 6.425(E)(1)(c).

                                     IV. CONCLUSION

       Affirmed, but remanded for the limited purpose of correcting the amended judgment of
sentence in accordance with this opinion. We do not retain jurisdiction.

                                                          /s/ Patrick M. Meter
                                                          /s/ Douglas B. Shapiro
                                                          /s/ Michael J. Riordan




                                              -9-